Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claims 21, 24-27, 30-33 and 36-38 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Scott Paul (Reg. No. 42/984) on 2/11/2022.

The application has been amended as follows: 

Listing of Claims:

	receiving, from a client, a request for a feed;
	identifying, in response to the request, content of the requested feed and a type of the client;
	adding, based upon the identified content and the type, executable processing logic into the requested feed; and
	sending, to the client and in response to the request, the feed in which the executable processing logic has been added, wherein
	the client is an application that requests the feed,
	the type of the client is a type of the application that requests the feed,
	the executable processing logic is selected based upon the type of the application that requests the feed,
	the client running the feed causes the client to perform a specific operation specified by the processing logic, and
	the executable processing logic is generated according to predetermined processing logic.


Claim 23 (Cancelled)

24.    (Previously Presented) The method of claim 21, wherein
for a plurality of clients requesting the feed, corresponding executable processing logic is added into the feed to generate a plurality of feeds into which the executable processing logic has been added.
25.    (Previously Presented) The method of claim 24, wherein
the plurality of feeds into which the executable processing logic has been added are sent, respectively, to the plurality of clients request the feed.
26.    (Previously Presented) The method of claim 21, wherein a format of the feed is one of:
a Really Simple Syndication (RSS) feed, an Atom feed, or
a feed based on an Extensible Markup Language (XML) format.

	27.  A computer hardware system, comprising:
	a hardware processor programmed to initiate the following executable operations:

	identifying, in response to the request, content of the requested feed and a type of the client;
	adding, based upon the identified content and the type, executable processing logic into the requested feed; and
	sending, to the client and in response to the request, the feed in which the executable processing logic has been added, wherein
	the client is an application that requests the feed,
	the type of the client is a type of the application that requests the feed,
	the executable processing logic is selected based upon the type of the application that requests the feed,
	the client running the feed causes the client to perform a specific operation specified by the processing logic, and
	the executable processing logic is generated according to predetermined processing logic.

	Claim 28 (Cancelled)


30.    (Previously Presented) The system of claim 27, wherein
for a plurality of clients requesting the feed, corresponding executable processing logic is added into the feed to generate a plurality of feeds into which the executable processing logic has been added.
31.    (Previously Presented) The system of claim 30, wherein
the plurality of feeds into which the executable processing logic has been added are sent, respectively, to the plurality of clients request the feed.
32.    (Previously Presented) The system of claim 27, wherein
a format of the feed is one of:
a Really Simple Syndication (RSS) feed, an Atom feed, or
a feed based on an Extensible Markup Language (XML) format.



	33.  A computer program product, comprising:

	the computer readable program code, which when executed by a computer hardware system, causes the computer hardware system to perform:
	receiving, from a client, a request for a feed;
	identifying, in response to the request, content of the requested feed and a type of the client;
	adding, based upon the identified content and the type, executable processing logic into the requested feed; and
	sending, to the client and in response to the request, the feed in which the executable processing logic has been added, wherein
	the client is an application that requests the feed,
	the type of the client is a type of the application that requests the feed,
	the executable processing logic is selected based upon the type of the application that requests the feed,
	the client running the feed causes the client to perform a specific operation specified by the processing logic, and
the executable processing logic is generated according to predetermined processing logic.

	Claim 34 (Cancelled)
	Claim 35 (Cancelled)

36.    (Previously Presented) The computer program product of claim 33, wherein
for a plurality of clients requesting the feed, corresponding executable processing logic is added into the feed to generate a plurality of feeds into which the executable processing logic has been added.
37.    (Previously Presented) The computer program product of claim 36, wherein
the plurality of feeds into which the executable processing logic has been added are sent, respectively, to the plurality of clients request the feed.
38.    (Previously Presented) The computer program product of claim 33, wherein
a format of the feed is one of:
a Really Simple Syndication (RSS) feed, an Atom feed, or
a feed based on an Extensible Markup Language (XML) format.




Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claims 21, 27 & 33 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims 21, 24-27, 30-33 and 36-38 are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SIBTE H BUKHARI/Examiner, Art Unit 2449